DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group IV, claims 7-10 and SEQ ID NO: 6, in the reply filed on 9/15/22 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1A.	Claim 10 provides for the use of a DNA aptamer, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
1B.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
	Applicants attention is directed to MPEP 2173.05(q) for guidance on the dual rejection as set forth above.
Claim Objections
2.	Claims 7, 8 and 9 are objected to because of the following informalities:  they depend from non-elected claims. The claims also contain non-elected subject matter. The claims should be amended to incorporate the material from the claims from which they depend and the election of SEQ ID NO: 6.  Appropriate correction is required.
Claim Rejections – 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites a method of “providing information for diagnosing tuberculosis” yet it is unclear what the information is and how it is correlated to diagnosis.  Is the information a certain level of tuberculosis specific antigen?  If so, it is unclear how claim 7 differs from claim 9 which has the identical method steps.  These appear to be the same method.  Appropriate clarification and/or correction is required.
	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  there is no correlation step in the method.  Appropriate clarification and/or correction is required.

Status of claims

No claims are presently allowed.  The claims are free of the prior art.

	The Written Opinion for PCT/KR2018/011067 from which the present application is a National State entry cites, Ban, Changill et al. (an inventor of the instant application) IUPAC Conference August 10, 2015 which provides only the title “Development of detection system using ss DNA aptamer to Tuberculosis antigens CFP 10 and TB7.7”.  This reference is cited by Applicants on the PTO-1449 dated 3/23/20 and a copy is provided.  The reference provides no further disclosure and no description of a DNA sequence for the TB7.7 aptamer or any abstract or summary of the conference. The corresponding claims in PCT/KR2018/011067 were found free of the prior art in the Written Opinion.  A thorough prior art DNA database search did not find the sequence set forth in SEQ ID NO: 6, other than that which is disclosed by Applicants in the patent application publication for this application and the corresponding PCT/KR2018/011067 
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	10/17/22